Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 1 of 81




                                                            L&L046207
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 2 of 81




                                                            L&L046208
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 3 of 81




                                                            L&L046209
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 4 of 81




                                                            L&L046210
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 5 of 81




                                                            L&L046211
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 6 of 81




                                                            L&L046212
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 7 of 81




                                                            L&L046213
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 8 of 81




                                                            L&L046214
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 9 of 81




                                                            L&L046215
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 10 of 81




                                                             L&L046216
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 11 of 81




                                                             L&L046217
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 12 of 81




                                                             L&L046218
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 13 of 81




                                                             L&L046219
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 14 of 81




                                                             L&L046220
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 15 of 81




                                                             L&L046221
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 16 of 81




                                                             L&L046222
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 17 of 81




                                                             L&L046223
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 18 of 81




                                                             L&L046224
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 19 of 81




                                                             L&L046225
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 20 of 81




                                                             L&L046226
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 21 of 81




                                                             L&L046227
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 22 of 81




                                                             L&L046228
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 23 of 81




                                                             L&L046229
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 24 of 81




                                                             L&L046230
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 25 of 81




                                                             L&L046231
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 26 of 81




                                                             L&L046232
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 27 of 81




                                                             L&L046233
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 28 of 81




                                                             L&L046234
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 29 of 81




                                                             L&L046235
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 30 of 81




                                                             L&L046236
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 31 of 81




                                                             L&L046237
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 32 of 81




                                                             L&L046238
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 33 of 81




                                                             L&L046239
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 34 of 81




                                                             L&L046240
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 35 of 81




                                                             L&L046241
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 36 of 81




                                                             L&L046242
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 37 of 81




                                                             L&L046243
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 38 of 81




                                                             L&L046244
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 39 of 81




                                                             L&L046245
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 40 of 81




                                                             L&L046246
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 41 of 81




                                                             L&L046247
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 42 of 81




                                                             L&L046248
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 43 of 81




                                                             L&L046249
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 44 of 81




                                                             L&L046250
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 45 of 81




                                                             L&L046251
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 46 of 81




                                                             L&L046252
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 47 of 81




                                                             L&L046253
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 48 of 81




                                                             L&L046254
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 49 of 81




                                                             L&L046255
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 50 of 81




                                                             L&L046256
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 51 of 81




                                                             L&L046257
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 52 of 81




                                                             L&L046258
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 53 of 81




                                                             L&L046259
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 54 of 81




                                                             L&L046260
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 55 of 81




                                                             L&L046261
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 56 of 81




                                                             L&L046262
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 57 of 81




                                                             L&L046263
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 58 of 81




                                                             L&L046264
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 59 of 81




                                                             L&L046265
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 60 of 81




                                                             L&L046266
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 61 of 81




                                                             L&L046267
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 62 of 81




                                                             L&L046268
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 63 of 81




                                                             L&L046269
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 64 of 81




                                                             L&L046270
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 65 of 81




                                                             L&L046271
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 66 of 81




                                                             L&L046272
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 67 of 81




                                                             L&L046273
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 68 of 81




                                                             L&L046274
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 69 of 81




                                                             L&L046275
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 70 of 81




                                                             L&L046276
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 71 of 81




                                                             L&L046277
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 72 of 81




                                                             L&L046278
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 73 of 81




                                                             L&L046279
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 74 of 81




                                                             L&L046280
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 75 of 81




                                                             L&L046281
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 76 of 81




                                                             L&L046282
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 77 of 81




                                                             L&L046283
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 78 of 81




                                                             L&L046284
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 79 of 81




                                                             L&L046285
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 80 of 81




                                                             L&L046286
Case 2:15-cv-00462-ROS Document 631-24 Filed 01/22/20 Page 81 of 81




                                                             L&L046287
